Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”), is entered into as of the
21st day of January, 2015 (“Effective Date”), between Lisa Jack (“Executive”)
and IMH Financial Corporation (“Company”).


The Company desires to employ Executive; and


Executive desires to be employed by the Company and provide services to the
Company as its Chief Financial Officer (“CFO”) pursuant to the terms of this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the sufficiency of which is acknowledged, the Parties
agree as follows:


1.    Employment; Devotion to Duties.


(a)    General. The Company will employ Executive as its CFO, and Executive
accepts employment to serve in this capacity, all upon the terms and conditions
in this Agreement. Executive will have those duties and responsibilities that
are consistent with Executive’s position as CFO, and other duties as may be
assigned from time to time by the Company.


(b)    Devotion to Duties. During the Term, Executive (i) shall devote all of
her business time and efforts to the performance of her duties on the Company’s
behalf, and (ii) shall not at any time or place or to any extent whatsoever,
either directly or indirectly, without the express written consent of the
Company, engage in any outside employment, or in any activity competitive with
or adverse to the Company’s business, practice or affairs, whether alone or as
partner, manager, officer, director, employee, shareholder of any corporation or
as a trustee, fiduciary, consultant or other representative. This is not
intended to prohibit Executive from engaging in nonprofessional activities such
as personal investments or conducting to a reasonable extent private business
affairs which may include boards of directors’ activity, as long as they do not
conflict with the Company and, in the case of positions on boards of directors
or similar bodies other than non-profit or not-for-profit boards, as long as
Executive receives the prior written approval of the Company. Participation to a
reasonable extent in civic, social or community activities is encouraged.
Notwithstanding anything herein to the contrary, any non-Company activities
shall be conducted in compliance with the Company’s corporate governance
policies and other policies and procedures as in effect from time to time.
Notwithstanding the foregoing, the Company agrees that Executive may continue to
perform and be compensated for her duties on behalf of Arch Bay Capital, LLC.


2.    Term. Executive will be employed by the Company from January 6, 2015 (the
“Effective Date”) through January 21, 2018 (“Term”), subject to termination
during the Term as set forth in this Agreement. This Agreement will be renewed
automatically for additional one-year

1

--------------------------------------------------------------------------------

Exhibit 10.1

terms beginning on each January 1 unless either party notifies the other of its
intention not to renew this Agreement by the prior July 1.


3.    Location. The location of Executive’s principal place of employment will
be at the Company’s principal executive offices, but the Executive understands
that she may be required to travel and perform services outside of this area as
reasonably required to properly perform her duties under this Agreement.


4.    Base Salary. The Company shall pay Executive an annual base salary (“Base
Salary”) in an amount no less than $320,000. The Base Salary shall be paid in
accordance with the Company’s payroll practices in effect from time to time.
Effective on each January 1 during the Term of this Agreement, the Base Salary
may be increased provided such increases are approved by the compensation
committee in the annual budget. Nothing herein shall guarantee that Executive’s
Base Salary will be increased during the Term.


5.    Incentive Compensation. Executive will be entitled to participate in IMH
Financial Corporation Annual Incentive Compensation Plan (the “Incentive
Compensation Plan”), pursuant to which an “Executive Bonus Pool” will be
established for each fiscal year (currently the calendar year) of Company.
Subject to all of the terms and provisions of the Incentive Compensation Plan,
as it may be modified from time to time, Executive will be entitled to receive
1.15% of the 10% Executive Bonus Pool (11.5% of the total funds in the Executive
Bonus Pool). Unless deferred pursuant to the IMH Financial Corporation Deferred
Compensation Plan (the “Deferred Compensation Plan”), the incentive compensation
to which Executive is entitled pursuant to the Incentive Compensation Plan, if
any, shall be paid to Executive no later than two and one-half months following
the end of the relevant fiscal year in which the services are performed.
Executive’s percentage interest in the Executive Bonus Pool may be modified by
Company’s Compensation Committee from time to time.


6.    Equity Awards.


(a)    Initial Restricted Stock Award. In consideration for Executive entering
into this Agreement, Company’s Chief Executive Officer will recommend to the
Compensation Committee of Company’s Board of Directors that Executive receive a
grant of 100,000 shares of Company’s common stock subject to the terms of a
separate Restricted Stock Award Agreement to be entered into between Company and
Executive pursuant to the terms and provisions of the 2010 IMH Financial
Corporation Employee Stock Incentive Plan, as it may be amended from time to
time (the “Stock Incentive Plan”). Subject to the approval of the Compensation
Committee, this “Initial Restricted Stock Award” shall vest ratably over the
3-year period beginning on the Effective Date and shall include an acceleration
of vesting in the event of (A) a Change in Control (as defined in Section 8(e)
below), (B) Executive’s termination of employment with Company without Cause (as
Cause is defined in Section 8(a) below) and (C) Executive’s death. The
Restricted Stock Award

2

--------------------------------------------------------------------------------

Exhibit 10.1

Agreement also shall include such other terms and conditions as may be approved
by the Compensation Committee. Executive may be entitled to receive additional
awards pursuant to the Stock Incentive Plan in the future, as determined by the
Compensation Committee.


7.    Executive Benefits.


(a)    Housing Stipend. The Company will provide Executive a housing stipend of
$4,000/month from the Effective Date through the August 15, 2015.


(b)     Traveling Costs. The Company will provide Executive one (1) weekly round
trip airfare (coach) to/from Orange County, California and Phoenix, Arizona. The
Company, in its discretion, will either pay the airfare directly or reimburse
Executive for such airfare.
(c)     Moving Allowance. The Company shall provide up to $20,000 to assist
Executive in the relocation from Orange County, California to the Phoenix,
Arizona metropolitan area. Executive agrees to submit proper evidence of such
relocation expenses to the Company. The Company, in its discretion, will either
pay the relocation expenses directly or reimburse Executive for such relocation
expenses.


(d)    Fringe Benefits; Paid Time Off. The Company shall provide Executive with
those fringe benefits and other executive benefits on the same terms and
conditions as generally available to senior management from time to time (e.g.,
health, dental, vision, and long-term disability insurance, etc.); provided,
however, that the Company reserves the right to amend or terminate any employee
or executive benefit plan or program. Executive is entitled to paid vacation or
paid time off (PTO) during each calendar year, with the amount and scheduling of
the vacation to be determined under the Company’s PTO policies as in effect from
time to time. Executive also will be permitted to defer all or part of her Base
Salary and/or amounts payable to her pursuant to the Incentive Compensation Plan
pursuant to Company’s Deferred Compensation Plan, subject to all of the terms
and conditions of the Deferred Compensation Plan.


(e)    Reimbursement of Expenses. Executive is entitled to be reimbursed by the
Company for reasonable business expenses incurred in performing her duties under
the Company’s expense reimbursement policies as in effect from time to time or
as otherwise approved by the Board.


8.    Termination of Employment During the Term of the Agreement. Upon, and as
of, the date of the Executive’s termination of employment with the Company for
any reason, the Executive will be deemed to have resigned from all positions she
then holds as an officer, employee, and, if applicable, member/director of the
Board (and any committee thereof) of the Company. The Executive’s employment may
be terminated during the Term of this Agreement pursuant to the following terms
and conditions:



3

--------------------------------------------------------------------------------

Exhibit 10.1

(a)    Company Terminates Executive’s Employment for Cause.


(i)    Definition. For purposes of this Agreement, Cause means a determination
by the Company that any of the following has occurred: (A) the Executive’s
willful and continued failure to use her best efforts to perform her reasonably
assigned duties; (B) the Executive is convicted of, or enters a guilty plea to,
a misdemeanor or felony involving moral turpitude; or (C) the Executive engages
in (1) gross negligence, or recklessness, causing material harm to the Company
or any affiliate, or its or their business or reputation, (2) intentional,
willful, and/or material misconduct, (3) breach of fiduciary duty and/or breach
of the duty of loyalty, (4) breach of any of the restrictive covenants described
in Section 9 of this Agreement, and/or (5) violation of any Company policy. The
Company’s determination that Cause exists under (A) or (C) above may only be
made after providing at least 10 days’ notice to Executive of its intent to
terminate Executive for Cause and permitting the Executive the right, either
individually or through her counsel, to present evidence to the contrary to the
Company.


(ii)    Effective Date of Termination. If, following the notice period and
Executive’s right to a hearing as discussed in (i) above, the Company determines
that Executive’s employment should be terminated for Cause, Executive’s
employment will terminate immediately upon written notice by the Company to
Executive stating that Executive’s employment is being terminated for Cause.


(iii)    Compensation and Benefits. If the Company terminates the Executive’s
employment for Cause, the Company shall pay Executive within seven days (A) any
earned but unpaid Base Salary through the effective date of termination, and (B)
any other payment or benefit to which she is entitled under the applicable terms
of any applicable plan, program, agreement or arrangement of the Company or its
affiliates to which Executive is a party (the amounts in (A) and (B) above are
referred to elsewhere in this Agreement as “Accrued Amounts”); provided that
Executive will not be entitled to receive any bonus under the Incentive
Compensation Plan for the fiscal year in which the termination occurs or for the
prior fiscal year if that year’s Incentive Compensation Bonus has not been paid
at the time of termination of employment.


(b)    Company Terminates Executive’s Employment without Cause.


(i)    Effective Date of Termination. Executive’s employment will terminate on
the 91st day after the Company gives written notice to Executive stating that
Executive’s employment is being terminated without Cause. The Company may, at
its discretion, place Executive on a paid administrative leave during all or any
part of the notice period. During the administrative leave, the Company may bar
Executive’s access to its offices or facilities or may provide Executive with
access subject to such terms and conditions as the Company chooses to impose.



4

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)    Compensation and Benefits. If the Company terminates Executive’s
employment without Cause, the Company shall pay Executive:


(1)    Accrued Amounts;


(2)    Any accrued but unpaid bonus(es); plus


(3)    “Severance Pay” equal to (a) 50% of Executive’s Base Salary if such
termination of employment without Cause is on or before the first anniversary of
the Effective Date or (b) 100% of Executive’s Base Salary if such termination of
employment without Cause is after the first anniversary of the Effective Date.
In either case, such Severance Pay shall be payable in equal installments over a
twelve month period on the Company’s then-current regularly scheduled pay dates
beginning with the pay date following the expiration of the revocation period
described in Section 8(b)(iii).


    All unvested stock grants and/or other equity grants shall vest upon such
termination without Cause, provided such termination without Cause occurs after
the first anniversary of the Effective Date.


    Payments of the Severance Pay and vesting of the unvested stock grants
and/or other equity grants as provided for in this Section 8(b)(ii) is
contingent upon Executive complying with all provisions of this Agreement,
including but not limited to Section 9.
   
(iii)    Release Agreement. The Company shall not make any payment to Executive
or furnish any benefit under this Section 8(b) unless Executive signs (and does
not revoke) a release (“Release Agreement”), in the form and substance as set
forth in Exhibit A hereto. The Release Agreement shall require Executive to
release the Company, directors, officers, employees, agents and other affiliates
with the Company from any and all claims, including claims relating to
Executive’s employment with the Company and the termination of Executive’s
employment. To be effective, the Release Agreement shall be executed and
returned to the Company within the 21-day period described in the Release
Agreement and it shall not be revoked by Executive within the seven-day
revocation period described in the Release Agreement. Notwithstanding anything
in this Agreement to the contrary, (A) the Company shall provide the Release
Agreement to the Executive on, or within 5 days of, the termination date, and
(B) if the Company concludes, in the exercise of its discretion, that the
payments due pursuant to this Agreement are subject to Section 409A of the Code,
and if the consideration period plus the revocation period described in the
Release Agreement, spans two calendar years, the payments shall not be made
and/or begin until the second calendar year.
 
(c)    Executive Voluntarily Resigns with Good Reason.



5

--------------------------------------------------------------------------------

Exhibit 10.1

(i)    Definition. For purposes of this Agreement, Good Reason means (A) any
material diminution of Executive’s position, authority and duties under this
Agreement, including the reassignment of the Executive to a position that is not
the CFO or the assignment to the Executive of duties that are not consistent
with the CFO position; (B) diminution of Executive’s Base Salary; (C) Executive
is required to relocate to an employment location that is more than 25 miles
from Executive’s current principal place of employment; (D) any material breach
by the Company or any affiliate of any of its obligations under this Agreement;
or (E) failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within 15 days after any merger, consolidation,
sale or similar transaction, except where such assumption occurs by operation of
law. Notwithstanding the above provisions, a condition is not considered “Good
Reason” unless (X) Executive gives the Company written notice of such condition
within 30 days after the condition comes into existence; (Y) the Company fails
to cure the condition within 10 days after receiving Executive’s written notice
unless such a cure cannot reasonably be completed within 10 days and the Company
is diligently pursuing a cure it will nevertheless be a cure as long as it is
carried through to fruition; and (Z) Executive terminates his employment within
60 days after the expiration of the Company’s cure period if the termination is
to be treated as for Good Reason based on the uncured Good Reason event.


(ii)    Effective Date of Termination. Executive’s employment will terminate no
later than the 60th day after the expiration of the Company’s cure period as
specified in Section 8(c)(i).


(iii)    Compensation and Benefits. If the Executive voluntarily resigns his
employment for Good Reason, (subject to all of the terms and conditions of this
Agreement, including without limitation Section 8(i)), Company shall pay or
provide Executive the same compensation and benefits as if the Executive was
terminated by the Company without Cause as set forth in Section 8(b)(ii) no
later than the 30th day following the termination date (unless otherwise delayed
under Section 8(i) below), provided that the revocation period set forth in the
Release Agreement in Section 8(c)(iv) has expired on or before that date;


(iv)    Release Agreement. The Company shall not make any payment to Executive
or furnish any benefit under this Section 8(c) unless Executive signs (and does
not revoke) a Release Agreement pursuant to the same terms and conditions as set
forth in Section 8(b)(iii).


(d)    Executive Voluntarily Resigns without Good Reason.


(i)    Effective Date of Termination. Executive’s employment shall terminate on
the 30th day after Executive gives written notice to the Company stating that
Executive is resigning his employment with the Company for any reason other than
Good Reason, unless the

6

--------------------------------------------------------------------------------

Exhibit 10.1

Company waives in writing all or part of this notice period (in which case the
termination of employment is effective as of the date of the Company’s waiver).


(ii)    Compensation and Benefits. If the Executive voluntarily resigns without
Good Reason, the Company shall pay Executive the Accrued Amounts; provided that
Executive shall not be entitled to receive any bonus under the Incentive
Compensation Bonus for the fiscal year in which the termination occurs or for
the prior fiscal year if that year’s Incentive Compensation Bonus has not yet
been paid. Upon Executive’s voluntary termination of employment with the Company
for any reason, Executive shall return the unvested portion of the Initial
Restricted Stock Award.
        
(d)    Death.


(i)    Effective Date of Termination. Executive’s employment will terminate
immediately upon the Executive’s death.


(ii)    Compensation and Benefits. If the Executive dies during the Term, the
Company shall pay Executive’s designated beneficiary, or her estate if there is
no designated beneficiary, the sum of (A) the Accrued Amounts, and (B) a pro
rata portion of any bonus under the Incentive Compensation Bonus Plan for the
fiscal year of the Executive’s death plus the Incentive Compensation Bonus for
the prior fiscal year if that year’s Incentive Compensation Bonus has not yet
paid. Any amounts payable under this Section 8(d)(ii) are in addition to any
payments which the Executive’s designated beneficiary or estate may be entitled
to receive pursuant to any pension plan, profit sharing plan, employee benefit
plan, or life insurance policy maintained by the Company.


(e)    Change in Control.


(i)    Definition. For purposes of this Agreement, Change in Control means the
occurrence of any one or more of the following events following the Effective
Date with respect to the Company:



7

--------------------------------------------------------------------------------

Exhibit 10.1

(1)    within a period of 12 months, any individual, entity or group (a
“Person”) within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Act”) (other than the Company, any corporation,
partnership, trust or other entity controlled by the Company (a “Subsidiary”),
or any trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Act) of such
Person, becomes the “beneficial owner” (as such term is defined in Rule 13d-3
under the Act) of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities having the
right to vote generally in an election of the Company’s Board (“Voting
Securities”), other than as a result of (A) an acquisition of securities
directly from the Company or any Subsidiary or (B) an acquisition by any
corporation pursuant to a reorganization, consolidation or merger; or


(2)    within a period of 12 months, the sale, lease, exchange or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale, lease, exchange or
other disposition (A) more than 50% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the outstanding Voting Securities immediately prior to
such sale, lease, exchange or other disposition, (B) no Person (excluding the
Company or any affiliate thereof and any employee benefit plan (or related
trust) of the Company or any affiliate thereof, or a Subsidiary or such
corporation or a subsidiary thereof and any Person beneficially owning,
immediately prior to such sale, lease, exchange or other disposition, directly
or indirectly, 50% or more of the outstanding Voting Securities), beneficially
owns, directly or indirectly, 50% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors, and (C) subject to the nomination and
approval of a full slate of directors to the Company’s Board (including, without
limitation, independent directors), at least a majority of the members of the
board of directors of such corporation were members of the Company’s Board at
the time of the execution of the initial agreement or action of the Company’s
Board providing for such sale, lease, exchange or other disposition of assets of
the Company.


Notwithstanding the foregoing, a “Change in Control” as to the Company will not
be deemed to have occurred for purposes of this Agreement solely as the result
of an acquisition of securities by the Company or any affiliate thereof in the
Company which, by reducing the number of shares of Voting Securities
outstanding, increases the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to 50% or more of the combined
voting power of all then outstanding Voting Securities; provided, however, that
if any Person referred to in this sentence thereafter within a period of 12
months becomes the beneficial owner of any

8

--------------------------------------------------------------------------------

Exhibit 10.1

additional shares of Stock or other Voting Securities (other than pursuant to a
stock split, stock dividend, or similar transaction), then a “Change in Control”
as to the Company will be deemed to have occurred for purposes of this
Agreement.


(ii)    Change in Control Payment/Section 280G Limitation.


(1)    General Rules. Code Sections 280G and 4999 may place significant tax
burdens on both Executive and the Company if the total payments made to
Executive due to certain change in control events described in Code Section 280G
(the “Total Change in Control Payments”) equal or exceed the 280G Cap (three
times the Executive’s “Base Amount” as defined in Code Section 280G). If the
Total Change in Control Payments equal or exceed the 280G Cap, Section 4999 of
the Code imposes a 20% excise tax (the “Excise Tax”) on all amounts in excess of
one times Executive’s Base Period Income Amount. This Excise Tax is imposed on
Executive, rather than the Company, and, to the extent required by applicable
regulations, shall be withheld by the Company from any amounts payable to
Executive pursuant to this Agreement. In determining whether the Total Change in
Control Payments exceeds the 280G Cap and results in an Excise Tax becoming due,
and for purposes of calculating the 280G Cap itself, the provisions of Code
Sections 280G and 4999 and the applicable regulations control over the general
provisions of this Section 8(e)(ii).


(2)    Limitation on Payments. Subject to the “best net” exception described in
Section 8(e)(ii)(3) below, in order to avoid the imposition of the Excise Tax,
the total payments to which Executive is entitled under this Agreement or
otherwise will be reduced to the extent necessary to avoid exceeding the 280G
Cap minus $1.00.


(3)    “Best Net” Exception. If Executive’s Total Change in Control Payments
minus the Excise Tax payable on all such payments exceeds the 280G Cap minus
$1.00, then the total payments to which Executive is entitled under this
Agreement or otherwise will not be reduced pursuant to Section 8(e)(ii)(2). If
this “best net” exception applies, Executive shall be responsible for paying any
Excise Tax (and income or other taxes) that may be imposed on Executive pursuant
to Code Section 4999 or otherwise.


(4)    Calculating the 280G Cap. If the Company believes that the provisions of
Section 8(f)(ii)(2) may apply to reduce the total payments to which Executive is
entitled under this Agreement or otherwise, it shall notify Executive as soon as
possible. The Company then shall engage a “Consultant” (a law firm, a certified
public accounting firm, and/or a firm of recognized executive compensation
consultants) to make any necessary determinations and to perform any necessary
calculations required in order to implement the rules set forth in this Section
8(e)(ii). The Consultant shall provide detailed supporting calculations to both
the Company and Executive and all fees and expenses of the Consultant shall be
borne by the Company.



9

--------------------------------------------------------------------------------

Exhibit 10.1

If the Company determines that the limitations of this Section 8(e)(ii) apply,
then pending the issuance of the opinions by the Consultant, then the total
payments to which Executive is entitled under this Agreement or otherwise will
be reduced to the extent necessary to eliminate the amount in excess of the 280G
Cap. Such payments shall be made at the times specified herein, in the maximum
amount that may be paid without exceeding the 280G Cap. The balance, if any,
shall then be paid, if due, after the opinions called for by this Section
8(e)(ii)(4) have been received.


If the amount paid to Executive by the Company is ultimately determined by the
Internal Revenue Service to have exceeded the limitations of Section
8(e)(ii)(2), Executive shall repay the excess promptly on demand of the Company.
If it is ultimately determined by the Consultant or the Internal Revenue Service
that a greater payment should have been made to Executive, the Company shall pay
Executive the amount of the deficiency within 30 days of such determination.


As a general rule, the Consultant’s determination will be binding on Executive
and the Company. Section 280G and the Excise Tax rules of Section 4999, however,
are complex and uncertain and, as a result, the Internal Revenue Service may
disagree with the Consultant’s conclusions. If the Internal Revenue Service
determines that the 280G Cap is actually lower than calculated by the
Consultant, the 280G Cap will be recalculated by the Consultant. Any payment in
excess of the revised 280G Cap then shall be repaid by Executive to the Company.
If the Internal Revenue Service determines that the actual 280G Cap exceeds the
amount calculated by the Consultant, the Company shall pay Executive any
shortage.


The Company has the right to challenge any determinations made by the Internal
Revenue Service. If the Company agrees to indemnify Executive from any
additional taxes, interest and penalties that may be imposed on Executive in
connection with such challenge, then Executive shall cooperate fully with the
Company. The Company will bear all costs associated with the challenge of any
determination made by the Internal Revenue Service and the Company will control
all such challenges.


Executive shall notify the Company in writing of any claim or determination by
the Internal Revenue Service that, if upheld, would result in the payment of
Excise Taxes. Such notice shall be given as soon as possible but in no event
later than 15 days following Executive’s receipt of the notice of the Internal
Revenue Service’s position.


(5)    Effect of Repeal. If the provisions of Code Sections 280G and 4999 (or
the corresponding provisions of any revenue law) are repealed without succession
and with an effective date that is prior to the application of this Section
8(e)(ii), then this Section 8(e)(ii) will not apply. If such provisions do not
apply to Executive for whatever reason (e.g., because

10

--------------------------------------------------------------------------------

Exhibit 10.1

Executive is not a “disqualified individual” for purposes of Code Section 280G)
or does not apply to this Agreement, then this Section 8(e)(ii) will not apply.


(f)    Leave of Absence. At the Company’s sole discretion, Executive may be
placed on a paid administrative leave of absence for a reasonable period of time
should the Company believe it necessary for any reason, including, but not
limited to confirm that reasonable grounds exist for a termination for Cause,
for example, pending the outcome of any internal or other investigation or any
criminal charges. During this leave, the Company may bar Executive’s access to
the Company’s or any affiliate’s offices or facilities or may provide Executive
with access subject to terms and conditions as the Company chooses to impose.


(g)    Compliance with Code Section 409A. Any payment under this Section 8 is
subject to the provisions of this Section 8(g) (except for a payment pursuant to
death under Section 8(d)). If Executive is a “Specified Employee” of the Company
for purposes of Code Section 409A at the time of a payment called for by Section
8(b) and if no exception from Code Section 409A applies in whole or in part, the
severance or other payments shall be made to Executive by the Company on the
first day of the seventh month following the date of the Executive’s Separation
from Service (the “409A Payment Date”). Should this Section 8(g) result in a
delay of payments to Executive, the Company shall begin to make the payments as
described in this Section 8, provided that any amounts that would have been
payable earlier but for the application of this Section 8(g), shall be paid in
lump-sum on the 409A Payment Date along with accrued interest at the rate of
interest announced by the Company’s primary bank from time to time as its prime
rate from the date that payments would otherwise have been made under this
Agreement. The balance of the severance payments shall be payable in accordance
with regular payroll timing. For purposes of this provision, the term Specified
Employee has the meaning in Code Section 409A(a)(2)(B)(i), or any successor
provision and the issued treasury regulations and rulings. “Separation from
Service” or “Termination of Employment” means, with respect to any payment that
is subject to Code Section 409A, either (a) termination of Executive’s
employment with Company and all affiliates, or (b) a permanent reduction in the
level of bona fide services Executive provides to Company and all affiliates to
an amount that is 20% or less of the average level of bona fide services
Executive provided to Company in the immediately preceding 36 months, with the
level of bona fide service calculated in accordance with Treasury Regulations
Section 1.409A-1(h)(1)(ii). Solely for purposes of determining whether Executive
has a “Separation from Service,” Executive’s employment relationship is treated
as continuing while Executive is on military leave, sick leave, or other bona
fide leave of absence (if the period of such leave does not exceed six months,
or if longer, so long as Executive’s right to reemployment with Company or an
affiliate is provided either by statute or contract). If Executive’s period of
leave exceeds six months and Executive’s right to reemployment is not provided
either by statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following the expiration of such
six-month period. Whether a termination of employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
regulations issued by the United States Treasury Department

11

--------------------------------------------------------------------------------

Exhibit 10.1

pursuant to Code Section 409A. If the payment is not subject to Code Section
409A, the term termination of employment will be given its ordinary meaning.


(h)    Mitigation. The Executive is under no obligation to seek other employment
or to otherwise mitigate the obligations of the Company under this Agreement.


9.    Executive’s Post-Termination Obligations.


(a)    Ownership of Work, Materials and Documents. The Executive shall disclose
promptly to the Company any and all inventions, discoveries, and improvements
(whether or not patentable or registrable under copyright or similar statutes),
and all patentable or copyrightable works, initiated, conceived, discovered,
reduced to practice, or made by her, either alone or in conjunction with others,
during the Executive’s employment with the Company and related to the business
or activities of the Company and its affiliates (the “Developments”). Except to
the extent any rights in any Developments constitute a work made for hire under
the U.S. Copyright Act, which the parties acknowledge are owned by the Company
and/or its applicable affiliate, the Executive assigns all of her right, title
and interest in all Developments (including all intellectual property rights) to
the Company or its nominee without further compensation, including all rights or
benefits, including, without limitation, the right to sue and recover for past
and future infringement. Whenever requested by the Company, the Executive shall
execute any and all applications, assignments or other instruments which the
Company deems necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect its
interests. These obligations continue beyond the end of the Executive’s
employment with the Company with respect to inventions, discoveries,
improvements or copyrightable works initiated, conceived or made by the
Executive while employed by the Company, and are binding upon the Executive’s
employers, assigns, executors, administrators and other legal representatives.
If the Company is unable for any reason, after reasonable effort, to obtain the
Executive’s signature on any document needed in connection with the actions
described in this Section 9(a), the Executive irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Executive’s agent and attorney in fact to act for and in the Executive’s behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 9(a) with the same legal
force and effect as if executed by the Executive. Immediately upon the Company’s
request at any time during or following the Term, Executive is required to
return to the Company any and all Confidential and Proprietary Information and
any other property of the Company then within Executive’s possession, custody
and/or control. Failure to return this property, whether during the term of this
Agreement or after its termination, is a breach of this Agreement and will
entitle the Company to offset its damages against any amounts owed to Executive.


(b)    Interests to be Protected. During the course of Executive’s employment,
Executive may be exposed to confidential and proprietary information, including,
but not limited to, financial information, annual reports, audited and unaudited
financial reports, operational

12

--------------------------------------------------------------------------------

Exhibit 10.1

budgets and strategies, methods of operation, customer lists, strategic plans,
business plans, marketing plans and strategies, new business strategies, merger
and acquisition strategies, management systems programs, computer systems,
personnel and compensation information and payroll data, and other such reports,
documents or information (collectively the “Confidential and Proprietary
Information”). Due to Executive’s senior position with the Company and its
affiliates, Executive acknowledges that she may receive Confidential and
Proprietary Information with respect to the Company and/or its affiliates; for
the avoidance of doubt, all such information is expressly included in the
defined term “Confidential and Proprietary Information.” If Executive’s
employment is terminated by either party for any reason, Executive promises that
Executive shall not retain, take with Executive or make any copies of such
Confidential and Proprietary Information in any form, format, or manner
whatsoever (including paper, digital or other storage in any form) nor shall
Executive disclose the same in whole or in part to any person or entity, in any
manner either directly or indirectly except to the extent necessary to seek
advice from Executive’s legal counsel or accountants regarding Executive’s
compensation of any form or type. Excluded from this Agreement is information
that (i) is or becomes publicly known through no violation of this Agreement;
(ii) is lawfully received by the Executive from any third party without
restriction on disclosure or use; (iii) is required to be disclosed by law, or
(iv) is expressly approved in writing by the Company for release or other use by
the Executive. Executive and the Company also acknowledge that because Executive
is a senior executive she will have access to information (some of which is
Confidential Information and some of which is not), employees and knowledge
about the Company that is extremely valuable to the Company and which it needs
to protect for a period of time after Executive terminates employment.
Additionally, Executive and the Company agree that the covenants in this Section
9 are reasonable and necessary to protect the Company’s legitimate business
interests. Executive and the Company agree that the following restrictive
covenants (which together are referred to as the “Executive’s Post-Termination
Obligations”) are fair and reasonable and are freely, voluntarily and knowingly
entered into. Further, each party has been given the opportunity to consult with
legal counsel before entering into this Agreement.


(c)    Non-Solicitation of Current and Prospective Clients, Customers,
Borrowers, and Vendors. During the Term and for a 12-month period after the
termination of employment with the Company (“Period of Executive’s
Post-Termination Obligations”), regardless of who initiates the termination and
for whatever reason, Executive shall not directly or indirectly, for Executive,
or on behalf of, or in conjunction with, any other person(s), company,
partnership, or corporation, in any manner whatsoever, call upon, contact,
encourage, handle, accept, or solicit client(s), prospective clients, customers,
prospective customers, borrowers, prospective borrowers, vendors, or prospective
vendors of the Company with whom (i) Executive worked as an employee of the
Company, or supervised other Company employee(s) who worked with such
entities/persons, at any time prior to termination, or at the time of
termination; and/or (ii) about whom Executive possessed or had access to
Confidential and Proprietary Information at any time prior to termination, or at
the time of termination, for the purpose of soliciting, providing, or selling
to, or otherwise interfering with the Company’s business relationship or the
Company’s anticipated business

13

--------------------------------------------------------------------------------

Exhibit 10.1

relationship with, such client(s), prospective client(s) customers, prospective
customers, borrowers, prospective borrowers, vendors, or prospective vendors,
any products and/or services that are the same, similar, or related to the
business of the Company, or business that the Company has prepared, or offered
to provide, to such client(s), prospective client(s) customers, prospective
customers, borrowers, prospective borrowers, vendors, or prospective vendors.


(d)    Non-Solicitation of Employees. During the Term and for the Period of
Executive’s Post-Termination Obligations, regardless of who initiates the
termination and for any reason, Executive shall not knowingly, directly or
indirectly, for Executive, or on behalf of, or in conjunction with, any other
person(s), company, partnership, corporation, or governmental entity, solicit
for employment, encourage to leave the Company, or otherwise attempt to
interfere with the relationship with the Company, any Company employee for the
purpose of having such employee leave the Company and engage in services that
are the same, similar, or related to the services that employee provided for the
Company. For the purposes of this Section 9(d), “Company employee” means any
individual who (i) is employed by or who works as a contractor for the Company
at any time during the 12-month period preceding the termination of Executive’s
employment, or (ii) is employed by or who works as a contractor exclusively for
the Company at any time during the Period of Executive’s Post-Termination
Obligations.


(e)    Competing Business. With respect to any property/facility owned (in whole
or in part), operated, managed, and/or invested in (in whole or in part) by the
Company, Executive shall not, during the Term and for the Period of Executive’s
Post-Termination Obligations, directly or indirectly, for Executive or on behalf
of, or in conjunction with, any other person(s), company, partnership, or
corporation, in any manner whatsoever, engage in the same or similar business as
the Company which would be in competition with the Company within a 50-mile
radius of any such property/facility owned (in whole or in part), operated,
managed, and/or invested in (in whole or in part) by the Company during the
12-month period preceding the termination of Executive’s employment and/or
during the Period of Executive’s Post-Termination Obligations. With respect to
the Company’s business of lending money, during the Term and for the Period of
Executive’s Post-Termination Obligations, Executive shall not, directly or
indirectly, for Executive, or on behalf of, or in conjunction with, any other
person(s), company, partnership, or corporation, in any manner whatsoever,
engage in the business of soliciting to lend money and/or lending money to any
of the Company’s customers (defined as any person or entity for whom the Company
has loaned money, invested in, or otherwise established and/or maintained a
business relationship within the 12 month period before the Effective Date,
during the Term, and/or for the Period of Executive’s Post-Terminations
Obligations) or prospective customers (defined as any person or entity who has
been solicited by the Company to become a customer during the 12 month period
prior to Executive’s termination of employment).



14

--------------------------------------------------------------------------------

Exhibit 10.1

(f)    Extension of Period. Executive agrees that the Period of Executive’s
Post-Termination Obligations referred to in Section 9(c), (d) and (e) will be
extended for a period of time equal to the duration of any breach of this
Agreement by Executive.


(g)    Judicial Amendment. If the scope of any provision of Section 9 of this
Agreement is found by a court to be too broad to permit enforcement to its full
extent, then that provision will be enforced to the maximum extent permitted by
law. The parties agree that, if legally permissible, the scope of any provision
of this Agreement may be modified by a judge in any proceeding to enforce
Sections 9 of this Agreement, so that the provision can be enforced to the
maximum extent permitted by law. If any provision of this Agreement is found to
be invalid or unenforceable for any reason, the parties agree that it will not
affect the validity and enforceability of the remaining provisions of this
Agreement.


(h)    Injunctive Relief, Damages and Forfeiture. Due to the nature of
Executive’s position with the Company, and with full realization that a
violation of Section 9 may cause immediate and irreparable injury and damage,
which is not readily measurable, and to protect the parties’ interests, the
parties understand and agree that either party may seek injunctive relief to
enforce this Agreement in a court of competent jurisdiction to cease or prevent
any actual or threatened violation of this Agreement. In any action brought
pursuant to this Section 9(h), the prevailing party will be entitled to an award
of attorney’s fees and costs.


(i)    Survival. The provisions of this Section 9 survive the termination of
Executive’s employment.


(j)    Cooperation; No Disparagement. During the Period of Executive’s
Post-Termination Obligations, Executive agrees to provide reasonable assistance
to the Company (including assistance with litigation matters), upon the
Company’s request, concerning the Executive’s previous employment
responsibilities and functions with the Company. In consideration for this
cooperation, Company will compensate Executive for the time Executive spends on
such cooperative efforts (at an hourly rate based on Executive’s Base Salary
during the year preceding the date of termination) and Company will reimburse
Executive for her reasonable out of pocket expenses Executive incurs in
connection in such cooperative efforts. At all times after the Executive’s
employment with the Company has terminated, Company (defined for this purpose
only as any Company press release and the Board, the CEO and the CEO’s direct
reports, human resources personnel and no other employees) and Executive agree
to refrain from making any disparaging or derogatory remarks, statements and/or
publications regarding the other, its employees, its services or its business.


10.    General Provisions



15

--------------------------------------------------------------------------------

Exhibit 10.1

(a)    Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any applicable law, then, if legally
permissible, such provision will be deemed to be modified to the extent
necessary to render it legal, valid and enforceable, and if no modification will
make the provision legal, valid and enforceable, then this Agreement will be
construed as if not containing the provision held to be invalid, and the rights
and obligations of the parties will be construed and enforced accordingly.


(b)    Assignment by Company. Nothing in this Agreement precludes the Company
from consolidating or merging into or with, or transferring all or substantially
all of its assets to, another corporation or entity that assumes this Agreement
and all obligations and undertakings hereunder. Upon any consolidation, merger
or transfer of assets and assumption, the term “Company” means any other
corporation or entity, as appropriate, and this Agreement will continue in full
force and effect.


(c)    Entire Agreement. This Agreement and any agreements concerning equity
compensation or other benefits, embody the parties’ complete agreement with
respect to the subject matter in this Agreement and supersede any prior written
or contemporaneous oral, understandings or agreements between the parties that
may have related in any way to the subject matter in this Agreement, including
but not limited to the CSA and/or any offer letter provided to or signed by
Executive. This Agreement may be amended only in writing executed by the Company
and Executive.


(d)    Governing Law. Because the Company is a Delaware corporation, and because
it is mutually agreed that it is in the best interests of the Company and all of
its employees that a uniform body of law consistently interpreted be applied to
the employment agreements to which the Company is a party, this Agreement will
be deemed entered into by the Company and Executive in Delaware. The law of the
State of Delaware will govern the interpretation and application of all of the
provisions of this Agreement.


(e)    Notice. Any notice required or permitted under this Agreement will be in
writing and will be deemed to have been given when delivered personally or by
overnight courier service or three days after being sent by mail, postage
prepaid, at the address indicated below or to such changed address as such
person may subsequently give such notice of:

16

--------------------------------------------------------------------------------

Exhibit 10.1

if to the Company:
IMH Financial Corp.
 
7001 N. Scottsdale Road, Suite 2050
 
Scottsdale, Arizona, 85253
 
Attention: Lawrence D. Bain
 
 
 
With a copy to:
 
Joshua R. Woodard
 
Snell & Wilmer
 
One Arizona Center
 
400 East Van Buren
 
Phoenix, Arizona 85004
 
 
if to Executive:
Lisa Jack
 
2596 Fairway Dr
 
Costa Mesa, CA 92627
 
 



                                    
(f)    Withholding; Release. All of Executive’s compensation under this
Agreement will be subject to deduction and withholding authorized or required by
applicable law. The Company’s obligation to make any post-termination payments
hereunder (other than salary payments, benefits and expense reimbursements
through a date of termination), is subject to Company receiving from Executive a
release in a form acceptable to the Company, and compliance by Executive with
the covenants set forth in Section 10 above.


(g)    Non-Waiver; Construction; Counterparts. The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Agreement, to exercise any right or privilege conferred in
this Agreement, or the waiver by that party of any breach of any of the terms,
covenants or conditions of this Agreement, will not be construed as a subsequent
waiver of any such terms, covenants, conditions, rights or privileges, but the
waiver will continue and remain in full force and effect as if no such
forbearance or waiver had occurred. No waiver is effective unless it is in
writing and signed by an authorized representative of the waiving party. This
Agreement will be construed fairly as to both parties and not in favor of, or
against, either party, regardless of which party prepared the Agreement. This
Agreement may be executed in multiple counterparts, each of which will be deemed
to be an original, and all such counterparts will constitute but one instrument.


(h)    Successors and Assigns. This Agreement is solely for the benefit of the
parties and their respective successors, assigns, heirs and legatees. Nothing in
this Agreement will be construed to provide any right to any other entity or
individual.



17

--------------------------------------------------------------------------------

Exhibit 10.1

(i)    Executive Representations. Executive hereby represents that she is not
subject to any contract or other restriction that would prevent, or in any way
interfere with, her accepting employment with the Company and performing any or
all of Executive’s duties contemplated pursuant to this Agreement. Executive
further acknowledges that the Company has directed her to not misappropriate any
confidential information or trade secrets from any prior employer or third party
for use in the performance of her duties with the Company.


(j)    Indemnification. To the maximum extent permitted by law, the Company and
its respective successors and assigns (“Indemnitor”), shall indemnify, protect,
defend and hold harmless the Executive (“Indemnitee”), from, for, and against
any and all claims, liabilities, liens, fines, demands, lawsuits, actions,
losses, damages, injuries, judgments, settlements, legal fees, costs or expenses
whether asserted in law or in equity and including any claims made by regulatory
agencies asserted against the Indemnitee arising out of, in whole or in part,
the actions or commissions of the Indemnitor, this Agreement, other than those
which have arisen from the Indemnitee’s gross negligence, willful misconduct or
material breach of this Agreement (hereinafter, collectively, “Claims”). The
Indemnitor shall provide a legal defense with counsel reasonably approved by the
Indemnitee upon the first notice the Indemnitee sends to the Indemnitor and the
Indemnitor shall continue to provide such defense to the Indemnitee until the
matter is fully resolved by either final judgment through appeal, settlement, or
other release executed by the Indemnitee. The Indemnitor indemnifies the
Indemnitee from, for and against all Claims, including, without limitation, all
legal fees, costs and expert fees and costs that the Indemnitee may directly or
indirectly sustain, suffer or incur as a result thereof. The Indemnitor shall
and does hereby assume on behalf of the Indemnitee, upon its demand, the amount
of any costs allowed by law, and costs identified herein, any settlement reached
or any judgment that may be entered against the Indemnitee, as a result of such
Claims. Company agrees to maintain at all times Directors and Officers liability
insurance covering Claims with limits of no less than $5 million per claim, with
Side A, B &C coverage. Indemnitor shall be solely responsible for and pay upon
demand to the D&O carrier all deductibles and self-insured retentions regardless
of any election not to indemnify Indemnitee.
    
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.



18

--------------------------------------------------------------------------------

Exhibit 10.1

 
IMH FINANCIAL CORPORATION
 
 
 
By:/s/ Lawrence D. Bain
 
Name: Lawrence D. Bain
 
Title:CEO
 
 
 
LISA JACK
 
/s/Lisa Jack
 
 
 
 






19

--------------------------------------------------------------------------------

Exhibit 10.1



EXHIBIT A
FORM OF GENERAL RELEASE:
GENERAL RELEASE


This AGREEMENT is made as of ____________, 20__, by and between IMH Financial
Corporation (“Company”) and Lisa Jack (“Executive”).
In consideration for the severance benefits offered by the Company to Executive
pursuant to Section 9 of Executive’s Employment Agreement with the Company dated
____________, 2015 (“Employment Agreement”), Executive agrees as follows:


1.    TERMINATION OF EMPLOYMENT. Executive acknowledges that her employment with
the Company is terminated effective _______________ (“Termination Date”), and
Executive agrees that she shall not apply for or seek re-employment with the
Company, its parent companies, subsidiaries and affiliates after that date.
Executive agrees that she has received and reviewed her final paycheck and she
has received all wages and accrued but unpaid PTO pay earned by her through the
Termination Date.


2.    WAIVER AND RELEASE.


(a)    Except as set forth in Section 2(b), which identifies claims expressly
excluded from this release, Executive hereby releases the Company, all
affiliated companies, and their respective officers, directors, agents,
employees, stockholders, successors and assigns from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney fees, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to Executive’s employment with the Company
and the termination of that employment, including (without limitation): claims
of wrongful discharge, emotional distress, defamation, fraud, breach of
contract, breach of the covenant of good faith and fair dealing, discrimination
claims based on sex, race, color, national origin, religion, disability, age,
and all other protected classes under Title VII of the Civil Rights Act of 1964,
as amended, the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), the Americans with Disability Act, the Employee Retirement Income
Security Act, as amended, the Equal Pay Act of 1963, as amended, the Family and
Medical Leave Act, as amended (“FMLA”) and any similar law of any state or
governmental entity, any contract claims, tort claims and wage or benefit
claims, including (without limitation) claims for salary, bonuses, commissions,
equity awards (including stock grants, stock options and restricted stock
units), vesting acceleration, vacation pay, fringe benefits, severance pay or
any other form of compensation.



20

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    The only claims that Executive is not waiving and releasing under this
Agreement are claims she may have for (1) unemployment, state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (2) continuation of existing participation in
the Company-sponsored group health benefit plans under the federal law known as
“COBRA” and/or under an applicable state law counterpart(s); (3) any benefits
entitlements that are vested and unpaid as of her termination date pursuant to
the terms of a the Company-sponsored benefit plan; (4) any benefits to which she
is entitled pursuant to Section 6, Section 7, or Section 8 of the Employment
Agreement or her rights to indemnification by the Company, (5) violation of any
federal state or local statutory and/or public policy right or entitlement that,
by applicable law, is not waivable; and (6) any wrongful act or omission
occurring after the date she executes this Agreement. In addition, nothing in
this Agreement prevents or prohibits Executive from filing a claim with the
Equal Employment Opportunity Commission (EEOC) or any other government agency
that is responsible for enforcing a law on behalf of the government and deems
such claims not waivable. However, because Executive is hereby waiving and
releasing all claims “for monetary damages and any other form of personal relief
(per Section 2(a) above), she may only seek and receive non-personal forms of
relief from the EEOC and similar government agencies.


(c)    Executive represents that she has not filed any complaints, charges,
claims, grievances, or lawsuits against the Company and/or any related persons
with any local, state or federal agency or court, or with any other forum.


(d)    Executive acknowledges that she may discover facts different from or in
addition to those she now knows or believes to be true with respect to the
claims, demands, causes of action, obligations, damages, and liabilities of any
nature whatsoever that are the subject of this Agreement, and she expressly
agrees to assume the risk of the possible discovery of additional or different
facts, and agrees that this Agreement will be and remain in effect in all
respects regardless of such additional or different facts. Executive expressly
acknowledges that this Agreement is intended to include, and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in her favor against the Company and/or any related persons at the
moment of execution thereof, and that this Agreement expressly contemplates
extinguishing all such claims.


(e)    Executive understands and agrees that the Company has no obligation to
provide her with any severance benefits under the Employment Agreement unless
she executes this Agreement. Executive also understands that she has received or
will receive, regardless of the execution of this Agreement, all wages owed to
her, together with any accrued but unpaid vacation pay, less applicable
withholdings and deductions, earned through the Termination Date.


(f)    This Agreement is binding on Executive, her heirs, legal representatives
and assigns.

21

--------------------------------------------------------------------------------

Exhibit 10.1



3.    ENTIRE AGREEMENT. This Agreement and the Employment Agreement constitute
the entire understanding and agreement between Executive and the Company in
connection with the matters described, and replaces and cancels all previous
agreements and commitments, whether spoken or written, with respect to such
matters. Nothing in this Agreement supersedes or replaces any of Executive’s
obligations under her Employment Agreement that survive termination, including,
but not limited to her post-termination obligations Section 9 of the Employment
Agreement.


4.    MODIFICATION IN WRITING. No oral agreement, statement, promise, commitment
or representation will alter or terminate the provisions of this Agreement. This
Agreement cannot be changed or modified except by written agreement signed by
Executive and authorized representatives of the Company.


5.    GOVERNING LAW; JURISDICTION. This Agreement will be governed by and
enforced in accordance with the laws of the State of Delaware.


6.    SEVERABILITY. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision will be interpreted to be only so
broad as is enforceable.


7.    NO ADMISSION OF LIABILITY. This Agreement does not constitute an admission
of any unlawful discriminatory acts or liability of any kind by the Company or
anyone acting under their supervision or on their behalf. This Agreement may not
be used or introduced as evidence in any legal proceeding, except to enforce or
challenge its terms.


8.    ACKNOWLEDGMENTS. Executive is advised to consult with an attorney of her
choice prior to executing this Agreement. By signing below, Executive
acknowledges and certifies that she:


•
has read and understands all of the terms of this Agreement and is not relying
on any representations or statements, written or oral, not set forth in this
Agreement:



•
has been provided a consideration period of twenty-one (21) calendar days within
which to decide whether she shall execute this Agreement and that no one hurried
her into executing this Agreement;




22

--------------------------------------------------------------------------------

Exhibit 10.1

•
understands and acknowledges her continuing obligations under Section 9 of the
Employment Agreement;



•
is signing this Agreement knowingly and voluntarily; and



•
has the right to revoke this Agreement within seven (7) days after signing it,
by providing written notice of revocation via certified mail to the Company to
the address specified in the Employment Agreement. Executive’s written notice of
revocation shall be postmarked on or before the end of the eighth (8th) calendar
day after she has timely signed this Agreement. This deadline will be extended
to the next business day should it fall on a Saturday, Sunday or holiday
recognized by the U.S. Postal Service.



Because of the revocation period, the Company’s obligations under this Agreement
will not become effective or enforceable until the eighth (8th) calendar day
after the date Executive signs this Agreement provided she has delivered it to
the Company without modification and not revoked it (the “Effective Date”).


I HAVE READ, UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS


____________________________________    Date: ___________________, 20__.
Signature



23